Cushing, J.
All the equity powers of this court are such as the statute communicates to us; and of course we take no others. Even the cases of jurisdiction, taken apparently by construction, are, on the contrary, examples of a secondary power, absolutely conferred by statute, though it be as the included consequence of a primary power. Holland v. Cruft, 20 Pick. 321.
By the existing provision of law, the court has jurisdiction of all suits and proceedings for enforcing and regulating the execution of trusts, whether the trusts relate to real or personal estate; subject of course to the general condition of being a case where the parties have not a plain, adequate, and complete remedy at common law. Rev. Sts. c. 81, § 8.
By the antecedent statute, for which this provision is the substitute, the court had jurisdiction to hear and determine in equity all cases of trust arising under deeds, wills, or in the settlements of estates; St. 1817, c. 87; which last phrase, it cannot be denied, means, not settlements technically so called, but the administration of the estates of deceased persons. Gibbens v. Peeler, 8 Pick. 254; Campbell v. Sheldon, 13 Pick. 8.
We know historically that the legislature of the commonwealth, in substituting the latter provision for the former, intended to enlarge, not to diminish the trust power. Commissioners’ Report on Rev. Sts. c. 81.
Neither statute defines what is a trust. This we are to determine by the general principles of law, under condition always of such limitations as the general statutes may provide. Suffice it to say that our jurisdiction comprehends implied as well as express trusts. See Safford v. Rantoul, 12 Pick. (2d ed.) 243, note. Now as the second statute, by enlarging, in fact comprehends the first, it follows that whatever jurisdiction the judgments of the court have ascertained to be in the more limited statute, is also in the more extended one.
In this point of view, we might perhaps well say that the present case is that of a trust arising in the settlement of an estate; the more so, in that an administrator or executor is, in many relations, a trustee for third parties, and holds property *227under constructive trusts; 2 Williams on Ex. (3d Am. ed.) 1717; which this court notices. Gibbens v. Peeler, ubi supra.
But the case may, as we conceive, be satisfactorily disposed of, on more definite and specific premises of conclusion.
We think the paper signed by the respondent’s intestate created a trust of personal estate. It was a sale on condition by Benjamin Gleason, to Rhoda Maxwell, thus dividing the legal estate from the equitable, leaving the one in Gleason, and the other in the complainant.
After the signature and delivery of the memorandum by Gleason, which is sufficiently proved, and all the parts of which are to be taken together, and the delivery of the certificates of bank stock to the complainant, neither of them was able to make a good and perfect title to the shares; for a complete transfer could not be made by Gleason without production of the certificates, which were in the hands of the complainant, nor could the complainant do it, because the certificate itself provides for transfer only by the party named in it in person, or by his attorney, or in case of death, by his Legal representative. Here, then, is a trust, according to the whole current of authority. It is a precise and pertinent example of the definition of a trust in the text books, that is, an equitable right, title or interest in property, distinct from the legal ownership thereof. 2 Story on Eq. § 964.
What, then, is the trust between the parties ? We think it is plainly this: The certificates of stock were to be taken by Rhoda Maxwell, and held in consideration of services to be performed; in case of a performance, the whole interest was to vest in her; in case of non-performance, then a part only (one sixth) of the interest.
We think the services in question were fully and most faithfully performed by the complainant; and that if in the case there be any apparent defect of performance, that defect arose from, or was occasioned by, acts of the intestate; which consideration frees the complainant from all imputation of breach of condition, by premature termination of her service.
If, on the other hand, according to one hypothesis of defence suggested at bar, the memorandum and the delivery of the *228certificate are to be held in law as constituting an absolute sale of the bank stock, then it is a bond fide assignment for value, and the complainant would still be entitled to relief, because of something which remains to be done by Gleason, or his representative, to give entire legal effect to the assignment ; but the case might then present itself under a different aspect, in so far as regards the question of jurisdiction.
It seems unnecessary to go into the incidental points of law or fact in the case, as they do not involve any serious question of legal principles.
The complainant is entitled to a decree to compel the respondent to give to her a complete legal transfer of the whole of the ten shares of bank stock, and to account for dividends.

Decree accordingly.